Citation Nr: 0021618	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  94-45 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The veteran had active duty for training from October 1962 to 
April 1963 and active military service from May 1963 to 
February 1964.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  The Board in June 1996 
decided that the veteran had submitted new and material 
evidence to reopen this claim.  The Board remanded the claim 
for de novo review.  The case was recently returned to the 
Board for appellate consideration.  
FINDING OF FACT

There is no undebatable evidence of record that a psychosis 
shown in service existed before the veteran entered military 
service.


CONCLUSION OF LAW

A psychosis was incurred in active service.  38 U.S.C.A. 
§§ 1111, 1131, 5107 (West 1991); 38 C.F.R. § 3.304 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

For the purposes of section 1110 of this title, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

Direct service connection; wartime and peacetime. (a) 
General. The basic considerations relating to service 
connection are stated in Sec. 3.303. The criteria in this 
section apply only to disabilities which may have resulted 
from service in a period of war or service rendered on or 
after January 1, 1947.

(b) Presumption of soundness. The veteran will be considered 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto. Only such 
conditions as are recorded in examination reports are to be 
considered as noted.

(1) History of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception. 
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease. They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.

(2) History conforming to accepted medical principles should 
be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles in relation 
to value consistent with accepted medical evidence relating 
to incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.

(3) Signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect if 
other data do not establish the fact. Other evidence will be 
considered as though such statement were not of record.  
38 C.F.R. § 3.304.

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304.


Analysis

The Board in June 1996 reopened the claim under the standard 
of review then in effect.  The record as it now stands meet 
the current standard established in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The current standard also requires 
that the Board's analysis must continue to determine whether 
the claim is well grounded based on a review of all the 
evidence of record.  If the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Elkins 
v. West, 12 Vet. App. 209 (1999); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  The claim well grounded on one theory, 
aggravation, is also considered to be well grounded on the 
theory of direct incurrence.  Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000).  

The record establishes that a psychosis currently exists.  
The question is whether the disorder was initially manifested 
service or aggravated by service if shown to have been in 
present prior to service.  The preservice evidence compiled 
in this case consists of a secondary school record of the 9th 
and 10th grades, from 1960 through 1962, and the veteran's 
self reported medical history.  The record as it stands 
reflects the RO's conscientious effort to provide a record 
that would support an informed determination.  The RO asked 
several times for additional private treatment records to 
supplement those on file but none have been provided.  

The service medical records on file appear to represent those 
available, as no additional records have been located.  The 
National Guard enlistment examination in October 1962 shows 
an unremarkable psychiatric status and history.  It is noted 
that he was seen at the mental hygiene service for evaluation 
in November 1962 and for counseling in December 1962, but 
more specific information is not available.  The evaluation 
for seizures in early 1963 mentioned a preservice history of 
seizures and that the December 1962 mental hygiene visit was 
for an "acute emotional problem" not elaborated on at this 
time or elsewhere in the record.  There was a reference to 
records of hospitalization in 1956 apparently for 
neurological evaluation from the information referred to by 
the examiner.  The medical board examination found him normal 
psychiatrically and the complained of nervous trouble was 
explained as being related to "Epileptic Fits".  The 
separation examination found him normal psychiatrically and a 
history of depression, nervousness and worry reportedly 
stemmed from "breakdown.(1962)".  

The examination in May 1963 for military service shows a 
normal psychiatric status and an unremarkable medical 
history.  In October 1963 after several months overseas he 
was hospitalized after being evaluated at the request of his 
commander for substandard performance and efficiency and 
sloppy appearance and mental status that strongly suggested a 
thinking disorder.  He provided a chaotic family history, 
problems with truancy and being placed in a "Reform School" 
in 1959 by his mother where he said he was seen by a 
psychiatrist.  He did not recall why he was seen or the 
psychiatrist's opinion.  He recalled being withdrawn, 
suspicious and argumentative with people and had preached 
mostly by and to himself.  The transfer diagnosis was 
schizophrenic reaction, which a medical board found had 
existed prior to entry on active duty and had not been 
aggravated by such duty. 

Another evaluation at a third hospital, where he remained 
until February 1964, noted the previous history including 
being been seen by a psychiatrist while in reform school at 
age 14 and chaotic childhood.  The diagnosis was chronic, 
moderate paranoid type schizophrenic reaction that had 
existed prior to service.  In February 1963, a service 
medical board reported a diagnosis of schizophrenic reaction.  
Another medical board concurred with the earlier board 
determination that the disorder existed prior to service and 
had not been aggravated by service.

Also of record is a lay statement dated in January 1987 from 
an individual who reported that he had seen the veteran have 
a nervous breakdown sometime between October 1962 and April 
1963.

The veteran filed his initial claim with VA in 1982 and the 
evidence showed he had VA hospitalizations for psychosis in 
1977, 1978 and 1982.  P. Schorr, D.O., in 1987 opined that 
the veteran's nervous condition, schizophrenia/psychosis had 
been aggravated by military service, as there was no 
indication that the increase in disability was due to natural 
progression of the disease.  The records from Dallas County 
Hospital District reflecting treatment from 1987 to 1994 for 
variously diagnosed psychiatric disability with schizophrenia 
mentioned in 1994.  One psychiatric examiner noted in 1980 
the vague psychiatric history and the chaotic early life 
history the veteran reported in concluding that schizophrenia 
and other disorders were to be ruled out.

The VA examiners in 1996 and 1999 have concluded the veteran 
has schizophrenia that preexisted service.  The VA examiner 
in 1996 apparently presumed the veteran's history was 
accurate and inferred that his schizophrenia had an insidious 
onset based upon school and community problems.  The examiner 
believed, in essence, that the presentation was such that 
would have escaped detection when the veteran was examined 
for military service but manifested when he was 
"overloaded" with the stress of military service demands.  
After further review the examiner opined that schizophrenia 
"probably" did exist before service and that he "probably 
had a form of schizophrenia that was not real noticeable" 
that showed up in the problems he had in school and with 
authorities.  Although the examiner did not consider the 
amount of stress in the service unusual, it was the 
examiner's opinion that the disorder was not made "a whole 
lot worse" in the service.  

When VA examined him in 1997 and once again found 
schizophrenia, the initial interview was made without benefit 
of the claims folder and the veteran was not a capable 
historian.  However, on review of the veteran's file the 
examiner noted the early life chaos, and said that he "no 
doubt" had preexisting "psychiatric problems" manifested 
by "bizarre behavior" and poor school grades and 
adjustment, but was not hospitalized.  It was the examiner's 
opinion that because of the demonstrated preexisting 
problems, his condition "hardly could be considered service-
connected" and that the condition would not have been 
aggravated in the service, but that the seizure disorder 
would certainly have aggravated his mental status.  

The current legal standard for VA adjudication of claims such 
as the veteran's that turn on the presumption of soundness 
appears in Gahman v. West, 13 Vet. App. 148 (1999); Vanerson 
v. West, 12 Vet. App. 254 (1999) and Miller v. West, 11 Vet. 
App. 345 (1998).  

The applicable law and regulations provide that VA must 
demonstrate through clear and unmistakable evidence that the 
veteran's schizophrenia existed prior to service to rebut the 
presumption of soundness to which he is entitled.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Such evidence is 
undebatable evidence, that is, evidence that cannot be 
misinterpreted or misunderstood.  The determination requires 
that all evidence of record be considered.  Vanerson, 12 Vet. 
App. at 258-59, 261.  It is well established that recorded 
history from a claimant relied on by a medical board without 
contemporaneous clinical evidence, mention of a diagnosis or 
examination is not clear and unmistakable evidence to rebut 
the presumption of soundness.  Gahman, 13 Vet. App. at 150-
51; Miller, 11 Vet. App. at 348.  The medical board 
determination here appears to have relied on such evidence, 
as there was no reference to any diagnosis of schizophrenia 
before service.  In addition, there was no particular 
significance attached to the mental hygiene consultations 
during his initial period of service.  

The basis for Dr. Schorr's opinion regarding aggravation of 
schizophrenia in service is unknown.  He has not provided 
treatment records or offered the rationale for the implicit 
conclusion that the veteran's schizophrenia preexisted 
service.  His statements were made many years after service.  
Thus it is presumed that he based this opinion solely on 
history undoubtedly provided by the veteran.  The VA 
examiners in 1996 and 1999 were the only other examiners to 
opine on the onset of schizophrenia.  The Board concludes 
that the VA opinions do not provide undebatable evidence that 
schizophrenia existed prior to service when all the evidence 
is considered.  Perhaps it is arguable that the VA opinion 
evidence could establish preexisting schizophrenia by a 
reasonable certainty or reasonable inference.  

The standard required here however is clear and unmistakable 
or undebatable evidence.  The statements that the veteran 
"probably" or "no doubt" had a preexisting psychiatric 
disorder or a "form of" schizophrenia appear based upon 
history provided by the veteran alone and a portion of his 
school record.  This must be contrasted with the negative 
service medical records for schizophrenia prior to late 1963.  
He had three comprehensive military examinations that found 
normal psychiatric status and did not attach complained of 
nervous trouble to a psychiatric disorder.  He no doubt was 
exposed to appreciable stress during his initial military 
training.  He was able to complete it and then go forward 
immediately with his active service.  No doubt the medical 
examiner in evaluating seizures in 1963 had access to 
consultation records and did not attach any significance to 
an "emotional problem" to alter the evaluation of the 
veteran's psychiatric status.  In essence, the VA examiners 
presented enlightened inferences but there is no iron clad or 
copper riveted inference from their opinions that chronic 
schizophrenia preexisted service.  In other words, the Board 
finds the requirement of undebatable evidence is not met.  
There is probative evidence in the contemporaneous record in 
favor of the claim that is not rebutted.  See Gahman, 13 Vet. 
App. at 151; Vanerson, 12 Vet. App. at 261-62 and Miller, 11 
Vet. App. at 348.


ORDER

Service connection for a psychiatric disorder is granted.  



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals


 

